Citation Nr: 1825917	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the Board at a November 2017 hearing conducted at the Board's offices in Washington, D.C.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran served within the Republic of Vietnam from July 1968 to July 1969; in-service exposure to herbicide agents is presumed.

2. Resolving all doubt in the Veteran's favor, hypertension is etiologically related to his period of active service, to include herbicide exposure given the facts of this case.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, hypertension was incurred in active service.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  The Veteran claims service connection for hypertension as directly related to his period of active service.  Specifically, he asserts his disability is due to in-service exposure to herbicides.

The Veteran's DD Form 214 reflects he served within the Republic of Vietnam from July 1968 to July 1969.  Therefore, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6) (2017).  Hypertension, however, is not a disease presumed due to herbicides exposure; therefore, service connection cannot be granted on that presumptive basis.  See 38 C.F.R. § 3.309(e) (2017).  As service connection is not warranted on a presumptive basis, the Board must next consider whether service connection is warranted on any other basis, including as directly related to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Significantly, the Veteran has submitted a November 2017 private medical opinion from Dr. J.V., who notes the Veteran does not suffer from any conditions that increase his risk for the development of hypertension.  Dr. J.V. noted the Veteran was a member of the Army Chemical Corps, which placed him in direct contact with herbicides, both handling and spraying the chemical.  Citing a recent medical study finding a significant association between hypertension and Agent Orange, Dr. J.V. opined that it is more likely than not that the Veteran's hypertension is the result of his direct contact with Agent Orange.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.   

In light of the positive medical opinion submitted by the Veteran, and resolving all doubt in his favor, the Board finds that service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


